—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about July 3, 1997, which granted defendants’ motion to vacate a default judgment in plaintiffs favor, unanimously affirmed, without costs.
Since defendants adequately demonstrated that there was a reasonable excuse for their default, and that they have a meritorious defense, the judgment entered upon their default was properly vacated (see, Murphy v D. V. Waste Control Corp., 124 AD2d 573). Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.